             Case 5:18-cv-00974-R Document 1 Filed 10/04/18 Page 1 of 4



                           IN THE UNITED STATES DISTRICT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

      1. SABRINA MARIE TICE,                        )
                                                    )
               Plaintiff,                           )
                                                    )
vs.                                                 )      Case No: CIV-18-974-R
                                                    )
      1. BOARD OF COUNTY                            )
         COMMISSIONERS OF LINCOLN,                  )
      2. LINCOLN COUNTY SHERIFF’S                   )
         DEPARTMENT, and                            )
      3. SHERIFF CHARLIE DOUGHERTY,                 )
                                                    )
               Defendants.                          )

                                        COMPLAINT

        COMES NOW, Plaintiff Sabrina Marie Tice (“Tice”) and brings this action pursuant to

42. U.S.C. §1983 against the above named Defendants.

                                       JURISDICTION

        1.     This Court has jurisdiction pursuant to 28 U.S.C 1331 and 1342(a).

        2.     Plaintiff Tice is a citizen of the United States and a resident of Lincoln County,

Oklahoma.

        3.     Defendants Board of County Commissioners the County of Lincoln, Lincoln

County Sheriff’s Department, and Sheriff Charlie Dougherty reside in Lincoln County, Oklahoma.

        4.     Defendant Charlie Dougherty at all relevant times was the sheriff of Lincoln

County.

        5.     The adverse employment and tortious conduct described in this Complaint occurred

in the Western District of Oklahoma. Venue is proper pursuant to 28 U.S.C. §1391(b).
              Case 5:18-cv-00974-R Document 1 Filed 10/04/18 Page 2 of 4




                                  BACKGROUND AND FACTS

        6.      Plaintiff adopts and re-alleges each and every allegation contained in Paragraphs 1-

5 as set forth herein.

        7.      In December of 2012, Plaintiff was hired as a fulltime deputy sheriff by the

Defendant Lincoln County Sheriff’s Department (LCSO).              Plaintiff’s job duties included

courthouse security and uniformed patrol of Lincoln County.

        8.      Plaintiff did not have any disciplinary suspensions during her employment with the

LCSO.

        9.      At no time during Plaintiff’s employment did she write or create policy.

        10.     At no time during Plaintiff’s employment did she advise the sheriff on political

matters.

        11.     At no time during Plaintiff’s employment did she have hiring or firing authority.

        12.     At no time during Plaintiff’s employment did she have supervisory authority.

        13.     At no time during Plaintiff’s employment did she have purchasing authority.

        14.     At no time during Plaintiff’s employment did she have control over LCSO’s budget.

`       15.     At no time during Plaintiff’s employment did she have a policymaking role.

        16.     At no time during Plaintiff’s employment was she employed in a position that

required political allegiance to the sitting sheriff.

        17.     At all times during Plaintiff’s employment she met all the requirements to be

employed as a deputy sheriff in the State of Oklahoma.

        18.     In 2015, Plaintiff’s husband John Tice filed to run for a candidate for Lincoln

County Sheriff. John Tice at that time ran as a member of the Republican Party.




                                                    2
              Case 5:18-cv-00974-R Document 1 Filed 10/04/18 Page 3 of 4



        19.     Defendant Sheriff Dougherty is registered as a Democrat and ran against John Tice

as a member of the Democrat Party.

        20.     Defendants knew the Plaintiff was a member of the Republican Party and

Defendants knew that the Plaintiff supported her husband’s campaign.

        21.     While off duty, Plaintiff campaigned in support of her husband’s election. Plaintiff

never acted in her official capacity as deputy sheriff while campaigning for her husband.

        22.     Plaintiff never campaigned for her husband’s election while on duty for the LCSO.

        23.     During the campaign, Defendants’ agents physically followed the Plaintiff and took

photographs of her. Defendants’ agents sent these photographs to the Plaintiff and threatened and

harassed her for her off duty political action and affiliation.

        24.     Plaintiff complained to Sheriff Dougherty about the harassment. However, Sheriff

Dougherty took no action to stop the harassment.

        25.     Plaintiff’s husband lost the election and Sheriff Dougherty was re-elected.

        26.     On November 9, 2016, the day after the election, Sheriff Dougherty terminated the

Plaintiff.

        27.     The Plaintiff was given no credible explanation for her termination.

        28.     The Plaintiff was not terminated for any misconduct.

                                       CAUSE OF ACTION

        29.     Plaintiff adopts and re-alleges each and every allegation contained in Paragraphs 1-

28 as set forth herein.

        30.     Plaintiff’s termination violated 42 U.S.C. 1983 because she was terminated for

political affiliation and because of her off duty political activity.




                                                   3
             Case 5:18-cv-00974-R Document 1 Filed 10/04/18 Page 4 of 4



       31.     A substantial motivating factor in Defendants’ termination of the Plaintiff was to

punish her for her association with her husband. The right of Freedom of Association is protected

by the First Amendment to the Constitution.

       32.     Said constitutional rights were clearly established at the time of Plaintiff’s

termination.

       33.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered, is

suffering, and will continue to suffer loss of employment, loss of future income, loss of benefits

and damages.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Sabrina Tice prays for judgment on the foregoing claims and for

all sums due with pre and post judgment interest hereon, all costs and attorney fees associated with

this matter, to and including actual, compensatory and punitive damages against Defendants.



                                              Respectfully submitted,



                                              __/s/ James P. Hunt___________
                                              James Patrick Hunt, OBA #15559
                                              406 S. Boulder, Ste. 400
                                              Tulsa, Oklahoma 73112
                                              Telephone: (918) 497-9159
                                              Facsimile: (918) 582-6106
                                              jamesphunt@earthlink.net

                                              ATTORNEY FOR PLAINTIFF


JURY TRIAL DEMANDED
ATTORNEYS LIEN CLAIMED




                                                 4
